Title: From Thomas Jefferson to Vergennes, 12 October 1785
From: Jefferson, Thomas
To: Vergennes, Charles Gravier, Comte de



Sir
Paris Octr. 12th. 1785.

In the enclosed letter Mr. Adams and myself have the honor to inform your Excellency of the measures ultimately taken for procuring arrangements between the United States of America and the States of Barbary, and to ask his Majesty’s interposition. To the information therein contained it is necessary for me to add that Mr. Barclay who is charged with the commission to Morocco will set out in two or three days; and that Mr. Lamb, charged with the commission to Algiers, waits to be the bearer of such letters as you may think necessary for manifesting the interest his Majesty will be so good as to take in these negotiations. Having received these he will follow Mr. Barclay proposing to overtake him in the road to Madrid. There they will separate. Letters of protection for their persons, effects, vessels and attendants during their passage to and from Africa and their stay there seem to be the first requisite; to which such others will be added for procuring favorable dispositions on the part of those powers as you shall think proper to honor them with.
I have the honor to be With Sentiments of the most profound esteem and respect Your Excellency’s Most obedient & Most humble Servant,

Th: Jefferson

